Citation Nr: 0322418	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The claimant had active duty for training from September 1987 
to January 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

In December 1998, the Board remanded this matter to the RO 
for a VA examination and opinion for the purpose to 
determining the nature and etiology of the appellant's 
psychiatric disorder.  An independent medical opinion was 
provided in October 1999, and the examiner determined that it 
appeared that the appellant's psychiatric disorder was 
aggravated by active duty training.  However, the examiner 
did not provide a complete rationale for the opinion reached 
to include a discussion of objective medical findings 
supporting her conclusions, as directed by the Board in the 
December 1998 remand.  

Specifically, the Board notes that medical records prior to 
appellant's active duty training dated in September 1984 
reflect that the appellant was having family problems and 
problems with school, and she was diagnosed as having 
adjustment reaction of adolescence.  However, entries dated 
in October and November 1984 reflect that the claimant's 
situation had improved.  There were no diagnoses of a 
psychological disorder.  When examined for entrance into 
active duty training in August 19987, the appellant 
registered markings that were unclear as to whether she had a 
history of depression or excessive worry.  However, a 
psychiatric clinical evaluation was normal.  Subsequent 
service medical records are negative for complaints and 
findings of a psychological disorder.  The appellant was 
separated from active duty training because of a respiratory 
disorder; however, there were no complaints of any 
psychological problems.  Post service medical records reflect 
treatment for a psychological disorder beginning in August 
1990 for urinary urgency related to anxiety.  She was 
hospitalized in July 1991 and was diagnosed as having 
probable schizophrenia disorder.  Subsequent diagnoses 
include depression, personality disorder, schizoaffective 
disorder with possibility of bipolar disorder, major 
depressive disorder with psychotic features, and schizotypal 
personality disorder.  The examiner did not incorporate any 
of the appellant's objective medical history prior to, 
during, or after her active duty for training into the 
October 1999 opinion.  

In addition, the Board in the December 1998 remand requested 
the examiner to specify the disorder(s) that might have been 
caused or aggravated by the appellant's active duty training.  
Although the examiner diagnosed the claimant as having Axis 
I-schizoaffective disorder, bipolar type, panic disorder with 
agoraphobia, and mixed personality disorder, she not specify 
which psychiatric disorder(s) were related to active duty 
training.  

In Stegall v. West, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), held that a remand creates a 
right in the veteran to compliance with the instructions 
contained herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should make arrangements for 
the appellant to be provided a 
psychiatric examination to determine the 
nature and extent of the appellant's 
psychiatric disorder.  Send the claims 
folder to the examiner for review.  The 
examiner should review the claims folder 
prior to rendering an opinion and should 
indicate that the file was reviewed.  

a.  The examiner is asked to render 
diagnoses of all current psychiatric 
disorders.  All necessary tests in order 
to determine the correct diagnoses are to 
be done.  If no such disorders are found, 
the examiner should so state.  

b.  The examiner is asked to determine 
the date of onset and describe the 
etiology of all current psychiatric 
disorder(s) the appellant has and to 
express an opinion as to whether it is at 
least as likely as not that any such 
disorder is related to disease or injury 
during active duty training.  

c.  If any psychiatric disorder(s) was 
manifest prior to active duty training, 
the examiner should identify such 
disorder(s) and should state whether the 
disorder(s) underwent an increase in 
severity during active duty training 
beyond the natural progression of the 
disease.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
The examiner should include in the 
discussion the medical records prior to, 
during, and after the appellant's active 
duty training.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO should then readjudicate the claim 
of entitlement to service connection for a 
psychiatric disorder.  

4.  If the benefit sought remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




